OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate *556Division, Second Department, on March 26, 1958. The petition sets forth two charges of professional misconduct against the respondent. The Referee to whom the issues herein were referred has submitted his report, in which he concludes that both charges have been sustained. The petitioner now moves to confirm the report. Respondent admitted the charges.
After reviewing all of the evidence, we find the respondent guilty of both charges, to wit, charge one, that respondent failed to co-operate with the petitioner in its investigation by failing to respond to inquiries in connection with a complaint filed against him by a client of his, and charge two, that upon being retained by a client to represent her with respect to the estate of her deceased husband, respondent neglected the matter by failing to take any action in connection therewith. The petitioner’s motion to confirm the report of the Referee is granted.
In determining an appropriate measure of discipline, we have taken into consideration the current one-year suspension imposed upon respondent by the Second Department in Matter of Sweeney (57 AD2d 130) for acts similar to those presented here and which occurred during the same period of time.
Accordingly, it is our opinion that the respondent should be, and he hereby is, censured for his misconduct.
Kupferman, J. P., Birns, Evans, Fein and Sandler, JJ., concur.
Respondent censured.